DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14, and 17-22, contain allowable subject matter over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to a method for processing information associated with video. The independent claims identify the feature of “receiving a video query request message, wherein the video query request message comprises the identification information of the first video or the identification information of the second video; and in a case where the video query request message comprises the identification information of the first video, acquiring the identification information of the second video associated with the identification information of the first video, and returning a video query response message comprising the identification information of the second video; or in a case where the video query request message comprises the identification information of the second video, acquiring the identification information of the first video associated with the identification information of the second video, and returning a video query response message comprising the identification information of the first video”. The closest prior art, Chen discloses video playback system supporting group based billing mechanism and related computer program products, either taken singularly or in combination fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al disclose a media enhanced mobile payments enable a user to make payments and payment requests that include additional media.
Ryan et al disclose social network systems and methods of operation.
Dempsey et al disclose system for providing an interface for a gaming device.
Chen discloses video playback system supporting group based billing mechanism and related computer program products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        October 18, 2021.